Citation Nr: 0409381	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether veteran's enrollment in a vocational rehabilitation 
training program under the provisions of Chapter 31, Title 
38, United States Code, was properly discontinued.  

(The issue of entitlement to service connection for a right 
thumb injury is the subject of a separate decision.)


REPRESENTATION

Veteran's represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from July 1964 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, veteran relocated 
and the case is currently before the Board from the VA RO in 
Houston, Texas.  


REMAND

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his claim for continuance in a vocational 
rehabilitation training program under the provisions of 
Chapter 31, Title 38, United States Code.  

The veteran had been pursuing a vocational rehabilitation 
training program under the provisions of Chapter 31, Title 
38, United States Code.  Beginning in 1997, his vocational 
rehabilitation training program has been interrupted and 
discontinued on several occasions for noncooperation and 
noncompliance with the program.  

By letter dated in January 2001, veteran notified the RO that 
he was withdrawing from school due to mental health reasons.  
The RO notified him he would be placed in an interrupted 
status and later his eligibility would be discontinued.  He 
responded that he would not consider attending school unless 
he received medical care.  

In March 2001, the RO notified veteran that his vocational 
rehabilitation training program had been interrupted, 
effective April 1, 2001.  The RO discontinued his vocational 
rehabilitation training program, effective October 4, 2001, 
for failure to pursue vocational rehabilitation services.  
The veteran appealed.

In a September 2002 statement, the veteran's representative 
contends that the statement of the case did not adequately 
inform veteran how to return to an active rather than a 
discontinued status.  He stated that veteran's vocational 
rehabilitation status has changed and he is now willing to 
pursue necessary evaluation, treatment and training in order 
to pursue a vocational rehabilitation training program.  

An August 2002 Report of Contact, VA Form 119, shows 
veteran's file had been sent for review by a VA physician.  
It appears that the RO requested an opinion from the VA 
physician on the issue of veteran's prior discontinuance from 
the vocational rehabilitation training program and whether 
the reasons for the prior discontinuance had been removed.  
It also appears that the physician scheduled veteran for 
counseling.  The Counseling Record and Narrative Report has 
not been obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
diagnosis and treatment for his service-
connected disabilities.  

4.  The VBA AMC should ascertain whether 
the opinion requested from the VA 
physician, which is referred to in the 
August 2002 Report of Contact, VA Form 
119, was completed.  If so, the VBA AMC 
should obtain this Counseling Record and 
Narrative Report.  If this was not 
performed, the VBA AMC should schedule 
veteran for counseling and request an 
opinion from the examining VA physician 
on the issue of veteran's prior 
discontinuance from the vocational 
rehabilitation training program and 
whether the reasons for the prior 
discontinuance have been removed.  The 
VBA AMC should notify veteran that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2003).

5.  Thereafter, the VBA AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the VBA 
AMC should review the requested 
Counseling Record and Narrative Report to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
See VBA Fast Letter 00-87 (Nov. 17, 
2000); Stegall, supra.

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of whether veteran's enrollment 
in a vocational rehabilitation training 
program under the provisions of Chapter 
31, Title 38, United States Code, was 
properly discontinued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

